DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 3 and 5-8 are currently pending.  Claims 1-2 and 4 are canceled.  Claims 5-8 are newly added.  
Claims 3 and 5-8 is examined based on its merits.  



Information Disclosure Statement
The IDSs filed on June 30, 2012 has been considered.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. US 6,922,975 (8/2/2005) in view of Iimura et al. US 2012/0251605 (10/4/2012)(9/18/2020 IDS) is withdrawn.

New Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. US 6,922,975 (8/2/2005) in view of Sasaki et al. US 2009/0035333 (2/5/2009).
Shiraishi et al. (Shiraishi) teaches a method of manufacturing a cosmetic material sheet which enables a trial use of a powdery cosmetic such as a foundation, an eye shadow, a cheek color or the like hygienically as a sample, enables a sale thereof as a product and particularly enables a use thereof as a disposable product. (See Abstract).  
The method involves loading a printing plate that fills powdery cosmetic material on the upper surface of a cosmetic sheet to form a powdery cosmetic material adhering layer. (See col. 5, lines 25-36).  This reads on the adhering of a decorating powder to a printing plate while the decorating powder is in a powdery state and bringing the printing plate into contact with a solid cosmetic material and transferring the decorating powder composition to a surface of the solid cosmetic material for decoration called for in instant claim 3.  The cosmetic sheet is the solid cosmetic material and the powdery cosmetic material is the decorating powder composition.  The filling of the powdery cosmetic material on the upper surface of a cosmetic sheet is the transferring the decorating powder composition to a surface of the solid cosmetic material.  
Shiraishi teaches that powdery cosmetic material can be a powder such as foundation or eye shadow. (See column 1). Shiraishi also teaches that its invention is to provide a method of manufacturing a cosmetic material sheet which can offer powdery cosmetic material having the same color, gloss and touch as those of powdery material actually used as a sample or the like and can firmly adhere the powdery cosmetic material to a sheet substrate. (See col. 1, lines 50-60).  
Shiraishi teaches a powder composition but does not teach that a powder that comprises a pearl powder which has been surface-treated with a hexamethyldisilazane  compound.  This deficiency is made up for with the teachings of Sasaki et al.
Sasaki et al. (Sasaki) teaches a cosmetic composition containing a powder whose surface has been treated with a silazane compound. (See Abstract, [0044]).  Sasaki also teaches a cosmetic that comprises this powder. (See Abstract and [0015]).  
Sasaki  teaches that the powder can be a pearl pigment powder. (See [0071]).  Sasaki teaches that the powder can be surface treated to be hydrophobic and an example of such a treatment is a to be surface-treated with a hexamethyldisilazane  compound. (See [0044]).
Sasaki teaches that the composition can continually suppress the stickiness caused by sebum while giving a cooling sensation, can conceal unevenness of the skin and has excellent storage stability. (See [0016]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention following the Shiraishi method of manufacture to load a printing plate that fills a pearl powder that has been surface-treated with a octyltrimethyoxysilane compound on the upper surface of a cosmetic sheet to form a powdery cosmetic material adhering layer in order to have a hygienic cosmetic sample with a pearl powder that can suppress stickiness, can conceal unevenness of the skin and is also storage stable as taught by Sasaki and that enables a trial use of an eye shadow that can enable a sale as taught by Shiraishi.


Allowable Subject Matter
Claims 5-8 contain allowable subject matter.  The prior art does not appear to teach or suggest a method for decorating a solid cosmetic containing the steps required by claims 5-8.  



Response to Arguments
Applicants’ arguments of June 16, 2022 have been fully considered are found to be persuasive.  
Applicants note the amendments to the claim and where support can be found in the originally filed claims and specification.  
Applicants assert that Shiraishi in view of Iimura fail to teach the recited silanes and silazanes in the newly amended claims.  Applicants assert that Shiraishi in view of Iimura fail to teach the recited method steps of the new claims 5-8, and therefore rail to render the methods of claims 5-8 obvious.

Applicants arguments are found to be sufficiently persuasive, and the rejection is withdrawn above.  Please see the new obviousness rejections. The remainder of Applicants’ arguments are moot in view of the new rejections above. 


Conclusion
Claims 5-8 are allowed.  Claim 3 is rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616